Citation Nr: 0636711	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel








INTRODUCTION

The veteran served on active duty from November 1979 to 
February 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied entitlement to service connection for 
a bipolar disorder, intermittent explosive disorder/anti 
social personality disorder, and substance abuse.  The 
veteran perfected an appeal for the denial of entitlement to 
service connection for a bipolar disorder.

In March 2006, the Board remanded this matter to the Appeals 
Management Center (AMC) for further action.  After 
accomplishing the requested action to the extent possible, 
the AMC continued the denial of the claim (as reflected in 
the August 2006 supplemental statement of the case) and 
returned this matter to the Board for further appellate 
consideration.

In April 2006, the veteran notified VA that he had moved to 
Albany, New York.


FINDING OF FACT

The veteran did not develop bipolar disorder in service or 
for many years thereafter.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. § 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2002 letter, a January 2003 letter, 
and a March 2003 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
post service medical records and examination reports, Social 
Security Administration records, and lay statements submitted 
by the veteran. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran claims service connection for bipolar disorder 
which he asserts was incurred during military service.  
During service, the veteran was disciplined on several 
occasions.  He believes that his behavior during service was 
the first sign of his bipolar disorder.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions; service medical 
records; service personnel records; VA medical records; 
Social Security Administration (SSA) records, and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A review of the service medical records is negative for 
complaints or treatment of a bipolar disorder.  The Board 
notes that the veteran was discharged under honorable 
conditions.  His DD 214 indicates that the basis of his 
discharge was due to unsuitability.  The veteran's service 
personnel records reflect that the veteran was disciplined on 
several occasions for unsuitable behavior.  After an 
investigation, it was determined that the veteran should be 
separated from service.  The January 1982 service discharge 
examination report indicates no psychiatric abnormality.

Private post-service hospital records reflect that the 
veteran was admitted to a private hospital in October 1986 
for a dysthymic disorder and drug abuse.  He was treated 
again in April 1987 and diagnosed with cyclothymic disorder 
with drug and alcohol abuse.

VA admitted the veteran to the hospital in October 2001 after 
an apparent suicide attempt.  According to a November 2001 
discharge report, the veteran was diagnosed with bipolar 
disorder, along with alcohol and drug abuse and intermittent 
explosive disorder.

According to an April 2002 SSA examination report, the 
veteran was diagnosed with bipolar disorder.  The report 
contained no findings with respect to in-service origin of 
the bipolar disorder.

VA outpatient treatment records dated since the veteran's 
inpatient VA treatment in October 2001 document that he has 
been treated for bipolar disorder.  These records do not 
contain medical findings that the veteran's bipolar disorder 
originated during service.  

According to an April 2003 SSA disability decision, the SSA 
granted disability benefits with a primary diagnosis of an 
affective disorder and a secondary diagnosis of a personality 
disorder.  The SSA decision and associated medical records do 
not contain a medical opinion that links the veteran's 
currently diagnosed bipolar disorder to his military service.

In a May 2006 VA outpatient treatment note, the VA behavioral 
health professional reported that the veteran had a diagnosis 
of bipolar disorder, which included mood swings.  The VA 
behavioral health professional added that the mood swings 
appeared to have begun while in service and that the veteran 
reported visual hallucinations while in service.

According to a May 2006 VA psychiatric examination report, 
the VA examiner diagnosed the veteran with bipolar disorder 
that was not related to service.  Based on a review of the 
veteran's claims file, the examiner noted that the first 
post-service medical evidence of a bipolar disorder is dated 
in October 2001, when VA admitted him to the hospital after 
an apparent suicide attempt.  

The evidence on file demonstrates that the veteran currently 
has bipolar disorder.  There is no medical evidence of this 
disorder in service, and no evidence of a psychosis in the 
first post-service year.  Although on the May 2006 VA 
outpatient treatment record the VA behavioral health 
professional indicated that it appeared the veteran's mood 
swings began during service, such statement is based upon a 
history provided by the veteran and not upon a review of the 
veteran's service medical records.  As the evidence 
contemporaneous with service does not support such a 
contention, the statement on the May 2006 treatment note is 
entitled to less probative weight.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

In contrast, the May 2006 VA examiner specifically rebutted 
the contention that the veteran's bipolar disorder began 
during service.  The VA examiner found that there were no 
symptoms of bipolar disorder evidenced in the veteran's 
service records, and that the bipolar disorder was not 
diagnosed until 2001, nearly 20 years after discharge.  The 
Board finds that this medical opinion is entitled to great 
probative weight as the examiner reviewed the records in the 
claims file, including the veteran's service records.

The veteran has asserted that he incurred a bipolar disorder 
during his period of active service.  He maintains that his 
documented personality problems resulting in his discharge 
from service were the first signs of his currently diagnosed 
bipolar disorder.  As a layman, the veteran is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence 
is against the veteran's claim for service connection for a 
bipolar disorder. Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a bipolar disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


